Exhibit 10.28
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to any Award of restricted stock units
granted to an employee or a nonemployee director of the Company under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2010, which are evidenced by a Grant Notice or an action of
the Committee that specifically refers to these Standard Terms and Conditions.

1.   TERMS OF RESTRICTED STOCK UNITS       Dresser-Rand Group Inc., a Delaware
corporation (the “Company”) has granted to the Grantee named in the Grant Notice
provided to said Grantee herewith (the “Grant Notice”) an award of a number of
restricted stock units (the “Award”) specified in the Grant Notice. Each
restricted stock unit represents the right to receive one share of the Company’s
Common Shares, $0.01 par value per share (the “Common Shares”), upon the terms
and subject to the conditions set forth in the Grant Notice, these Standard
Terms and Conditions, and the Plan, each as amended from time to time. For
purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall, unless the context requires otherwise, include a
reference to any Affiliate, as such term is defined in the Plan. Capitalized
terms not defined in this document have the meaning given to them in Plan or
Grant Notice.   2.   VESTING OF RESTRICTED STOCK UNITS       The Award shall not
be vested as of the Grant Date set forth in the Grant Notice and shall be
forfeitable unless and until otherwise vested pursuant to the terms of the Grant
Notice and these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in the Grant Notice
with respect to that number of restricted stock units as set forth in the Grant
Notice. Notwithstanding anything contained in these Standard Terms and
Conditions to the contrary, (i) if the Grantee’s employment or other service
terminates by reason of death or Disability before all of the Restricted Stock
Units have vested, a pro rata portion of the Restricted Stock Units subject to
the next vesting date shall become vested, and, unless otherwise determined by
the Committee, the remaining Restricted Stock Units shall be forfeited and
canceled as of the date of such termination, (ii) subject to Section 9, if the
Grantee’s employment or other service terminates due to the Grantee’s Retirement
(as defined in Section 17.F below), the Restricted Stock Units shall continue to
vest under the schedule described in the Grant Notice, and (iii) if the
Grantee’s employment or other service terminates for any reason other than
death, Disability or Retirement, any then unvested Restricted Stock Units held
by the Grantee shall be forfeited and canceled as of the date of such
termination. For purposes of this Section 2, “pro-rata portion” means a
percentage, where the numerator is number of days between (a) the later of the
grant date or last vesting date and (b) the Grantee’s termination, and the
denominator is the number of days between (y) the later of the grant date or the
last vesting date and (z) the final vesting date.

1



--------------------------------------------------------------------------------



 



3.   SETTLEMENT OF RESTRICTED STOCK UNITS       Vested Restricted Stock Units
shall be settled by the delivery to the Grantee or a designated brokerage firm
of one Share per vested Restricted Stock Unit as soon as reasonably practicable
following the vesting of such Restricted Stock Units, and in all events no later
than March 15 of the year following the year of vesting (unless earlier delivery
is required by Section 409A of the Code or delivery is deferred pursuant to a
nonqualified deferred compensation plan in accordance with the requirements of
Section 409A of the Code). Notwithstanding the foregoing, to the extent required
to comply with Section 409A of the Code, if the Grantee is a “specified
employee” within the meaning of Section 409A of the Code, the delivery of Shares
shall be delayed until the six-month anniversary of the Grantee’s separation
from service (within the meaning of Section 409A).   4.   RIGHTS AS STOCKHOLDER
      The Grantee shall have no voting rights or the right to receive any
dividends with respect to Common Shares underlying Restricted Stock Units unless
and until such Common Shares are reflected as issued and outstanding shares on
the Company’s stock ledger.   5.   CHANGE IN CONTROL       Unless otherwise
provided in an employment, severance or other agreement between the Company and
the Grantee, the Committee shall determine the effect of a Change in Control on
the Restricted Stock Units. Without limitation, the Committee may provide for
the acceleration of vesting of, or the lapse of transfer or other similar
restrictions on, any unvested Restricted Stock Units, for a cash payment based
on the Change in Control Price in settlement of the Restricted Stock Units, or
for the assumption or substitution of Restricted Stock Units by the Grantee’s
employer (or the parent or an Affiliate of such employer) or other service
recipient that engages the Grantee immediately following the Change in Control.
Notwithstanding the foregoing, to the extent that Section 409A of the Code
applies to the Restricted Stock Units, any such action shall be consistent with
the requirements of Section 409A of the Code.   6.   RESTRICTIONS ON RESALES OF
SHARES       The Company may impose such restrictions, conditions or limitations
as it determines appropriate as to the timing and manner of any resales by the
Grantee or other subsequent transfers by the Grantee of any Common Shares issued
in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Grantee and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.   7.   INCOME TAXES       The Company shall not
deliver shares in respect of any Restricted Stock Units unless and until the
Grantee has made arrangements satisfactory to the Committee to satisfy

2



--------------------------------------------------------------------------------



 



    applicable withholding tax obligations. Unless otherwise permitted by the
Committee, withholding shall be effected by withholding Common Shares issuable
in connection with the delivery of the Restricted Stock Units. The Grantee
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection wit the delivery of the Restricted Stock
Units from any amounts payable by it to the Grantee (including, without
limitation, future cash wages).

8.   NON-TRANSFERABILITY OF AWARD       The Grantee represents and warrants that
the Restricted Stock Units are being acquired by the Grantee solely for the
Grantee’s own account for investment and not with a view to or for sale in
connection with any distribution thereof. The Grantee further understands,
acknowledges and agrees that, except as otherwise provided in the Plan, the
Restricted Stock Units may not be sold, assigned, transferred, pledged or
otherwise directly or indirectly encumbered or disposed of except to the extent
expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws. Unless
permitted by the Committee, the Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by the
Grantee other than by will or the laws of descent and distribution.   9.  
RESTRICTED ACTIVITIES

  A.   By accepting the Restricted Stock Unit, the Grantee acknowledges and
agrees that (i) the Company is engaged in a highly competitive business;
(ii) the Company has expended considerable time and resources to develop
goodwill with its customers, vendors, and others, and to create, protect, and
exploit its Confidential Information (as defined in Section 17.B below);
(iii) the Company must continue to prevent the dilution of its goodwill and
unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests; (iv) the Grantee’s
participation in or direction of the Company’s day-to-day operations and
strategic planning are an integral part of the Company’s continued success and
goodwill; (v) in the period between the Grantee’s notice to the Committee of the
Grantee’s Retirement and the date of the Grantee’s Retirement (the “Transition
Period”), the Grantee will participate in identifying a successor, transitioning
his or her responsibilities to and training a successor, and engaging in other
transition activities (the “Transition Process”); (vi) given the Grantee’s
position and responsibilities, including during the Transition Period, he or she
necessarily will be relying on and/or creating Confidential Information that
belongs to the Company and enhances the Company’s goodwill; during the
Transition Process will be transmitting Confidential Information to his or her
successor; and in carrying out his or her responsibilities, including during the
Transition Process, the Grantee in turn will be relying on the Company’s
goodwill and the disclosure by the Company to him or her of Confidential
Information; (vii) the Grantee will have access to Confidential Information,
including concerning the Transition Process, that could be used by any
competitor of the

3



--------------------------------------------------------------------------------



 



      Company in a manner that would irreparably harm the Company’s competitive
position in the marketplace and dilute its goodwill; (viii) the Grantee’s
engaging in any of the Restricted Activities during the Restriction Period would
result in the inevitable disclosure or use of Confidential Information for the
Competitor’s benefit or to the detriment of the Company; (ix) the Grantee will
return to the Company upon Retirement all the Confidential Information, in
whatever form or media and all copies thereof, in his or her possession,
custody, or control; (x) by giving advance notice of his or her Retirement, the
Grantee represents that he or she will not engage in the Restricted Activities;
(xi) the Company is relying on such representation in providing the Grantee
continuing access to Confidential Information and authorizing him or her to
engage in the Transition Process and other activities that will create new and
additional Confidential Information during the Transition Period; and
(xi) absent the Grantee’s agreement to this Section 8, the Company would not
authorize the Grantee to participate in the Transition Process and engage in
other activities that provide access to or create new and additional
Confidential Information in an unfettered fashion; and would not provide for the
continued vesting of the Restricted Stock Unit upon Retirement as provided for
in Section 2.

  B.   The Company, by granting the Restricted Stock Unit, and the Grantee, by
accepting the Restricted Stock Unit, thus acknowledge and agree that during the
remaining term of the Grantee’s employment with the Company, including the
Transition Period, the Grantee (i) will receive Confidential Information that is
unique, proprietary, and valuable to the Company; (ii) will rely on and/or
create Confidential Information that is unique, proprietary, and valuable to the
Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.     C.   Accordingly, in
consideration of the promises of the Company set out in Section 8.B, the
Restricted Stock Unit, and the continued vesting of the Restricted Stock Unit
upon Retirement as provided for in Section 2, the Grantee agrees that:

  1.   He or she will not engage in any of the Restricted Activities (as defined
in Section 17.D below) during the Restriction Period (as defined in Section 17.E
below);     2.   If he or she engages in, or threatens to engage in, any of the
Restricted Activities during the Restriction Period or otherwise violates his or
her obligations under this Section 8, then (x) the Restricted Stock Units held
by the Grantee that have not been settled shall immediately be forfeited and
canceled (regardless of whether then vested or unvested) and (y) with respect to
any Restricted Stock Units that have been settled, the Grantee shall immediately
pay to the Company the fair market value of the Shares associated with the
settlement of the Restricted Stock Units at the time of vesting;

4



--------------------------------------------------------------------------------



 



  3.   If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Grantee engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 8, without the
necessity of posting any bond or proving special damages or irreparable injury;
and     4.   Neither Section 8.C.2 nor Section 8.C.3 constitute the Company’s
exclusive remedy for a breach or threatened breach of the Grantee’s obligations
under this Section 8, but shall be in addition to all other remedies available
to the Company at law or equity.

  D.   By accepting the Restricted Stock Unit, the Grantee acknowledges and
agrees that (i) the restrictions contained in this Section 8 are ancillary to an
otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 8.A and B, the Restricted Stock
Unit, and the continued vesting of the Restricted Stock Unit upon Retirement as
provided for in Section 2; (ii) the Company’s promises and undertakings set out
in these Standard Terms and Conditions, and in particular Section 8.B, the Grant
Notice, and the Plan, and the Grantee’s position and responsibilities with the
Company and his or her promises and undertakings set out in Section 8.A, give
rise to the Company’s interest in restricting the Grantee’s post-Retirement
activities; (iii) such restrictions are designed to enforce the Grantee’s
promises and undertakings set out in Section 8.A and his or her common-law
obligations and duties owed to the Company; (iv) the restrictions are reasonable
and necessary, are valid and enforceable, and do not impose a greater restraint
than necessary to protect the Company’s goodwill, Confidential Information, and
other legitimate business interests; (v) he or she will immediately notify the
Company in writing should he or she believe or be advised that the provisions of
this Section 8 are not, or likely are not, valid and enforceable; (vi) he or she
will not challenge the enforceability of this Section 8; (vii) absent the
Grantee’s agreement to this Section 8, the Company would not authorize the
Grantee to participate in the Transition Process and engage in other activities
that provide access to or create new and additional Confidential Information in
an unfettered fashion and would not provide for the continued vesting of the
Restricted Stock Unit upon Retirement as provided for in Section 2.     E.   The
provisions of Section 2 providing for the continued vesting of the Restricted
Stock Unit upon Retirement and this Section 8 are mutually dependent and not
severable, and the Grantee acknowledges and agrees that the Company would not
provide for the continued vesting of the Restricted Stock Unit upon Retirement
as provided for in Section 2 but for the Grantee’s promises set out in and the
enforceability of this Section 8. Accordingly, if Section 8 or any part of it is
ever

5



--------------------------------------------------------------------------------



 



      declared to be illegal, invalid, or otherwise unenforceable in any respect
by a court of competent jurisdiction, then the Grantee agrees that (x) the
Restricted Stock Units held by the Grantee that have not been settled shall
immediately be forfeited and canceled (regardless of whether then vested or
unvested) and (y) with respect to any Restricted Stock Units that have been
settled, the Grantee shall immediately pay to the Company the fair market value
of the Shares associated with the settlement of the Restricted Stock Units at
the time of vesting; provided that if the scope of the restrictions in this
Section 8 as to time, geography, or scope of activities are deemed by court of
competent jurisdiction to exceed the limitations permitted by applicable law,
the Grantee and the Company agree that the restrictions so deemed shall be, and
are, automatically reformed to the maximum limitation permitted by such law.

10.   THE PLAN AND OTHER AGREEMENTS       In addition to these Terms and
Conditions, the Award shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference. Certain
capitalized terms not otherwise defined herein are defined in the Plan. In the
event of a conflict between the terms and conditions of these Standard Terms and
Condition and the Plan, the Plan controls.       Subject to the next paragraph,
the Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Grantee and the Company regarding the
Award, and any prior agreements, commitments or negotiations concerning the
Award are superseded.       The Award (including the terms described herein) are
subject to the provisions of the Plan and, if the Grantee is outside the U.S.,
there may be an addendum containing special terms and conditions applicable to
grants in the Grantee’s country. The grant of the Restricted Stock Units to any
such Grantee is contingent upon the Grantee executing and returning any such
addendum in the manner directed by the Company.   11.   NOT A CONTRACT FOR
EMPLOYMENT       Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Grantee any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Grantee’s employment
or other service at any time for any reason.   12.   SEVERABILITY       Except
as provided for in Section 9.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.

6



--------------------------------------------------------------------------------



 



13.   HEADINGS       The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
these Standard Terms and Conditions, nor shall they affect its meaning,
construction or effect.   14.   FURTHER ASSURANCES       Each party shall
cooperate and take such action as may be reasonably requested by another party
in order to carry out the provisions and purposes of these Standard Terms and
Conditions.   15.   BINDING EFFECT       These Standard Terms and Conditions
shall inure to the benefit of and be binding upon the parties hereto and their
respective permitted heirs, beneficiaries, successors and assigns.   16.  
ELECTRONIC DELIVERY       By executing the Grant Notice, the Grantee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Grantee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Restricted Stock Units via Company web site or other electronic delivery.   17.
  DEFINITIONS       For purposes hereof, the following terms shall have the
following meanings:

  A.   “Competitor” shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation; (iv)
competing environmental solutions such as compressed air energy storage,
combined heat and power, air separation, bio fuels, and wave or wind energy; or
(v) servicing the Company’s installed base of equipment, and the installed base
of the Company’s class of equipment of other suppliers through the provision of
parts, repairs, overhauls, operation and maintenance, upgrades, revamps, applied
technology solutions, coatings, field services, technical support and other
extended services. The term “Competitor” specifically includes but is not
limited to the centrifugal turbo and reciprocating

7



--------------------------------------------------------------------------------



 



      compressor, steam and gas turbine, rotating machinery, related aftermarket
parts and services (including repairs, revamps, re-rates, upgrades, applied
technology, overhauls, remanufacturing, installation and start-up) and other
competing businesses of (x) GE Oil & Gas/Nuovo Pignone, Siemens (including
TurboCare), Solar Turbines, Inc., Rolls-Royce Group plc, Elliott Company,
General Electric, Alstom, Mitsubishi Heavy Industries, Hitachi, MAN Turbo,
Hickham USA, Sulzer Turbo Services, Wood Group, Burckhardt Compression, Neuman &
Esser Group, Ariel Corp., Thomassen Mitsui & Co., Ltd., Ebara, Shin Nippon
Machinery Co. Ltd., Caterpillar Inc., Solar, Hoerbiger, or, if those corporate
names are not formally correct, the businesses commonly referred to by those
names; and (y) the successors to, assigns of, and affiliates of the persons or
entities described in clause (x).

  B.   “Confidential Information” shall mean, without limitation, all documents
or information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Grantee); business, marketing and operational projections, plans, and
opportunities; and customer, vendor, and supplier information; but excluding any
such information that is or becomes generally available to the public other than
as a result of any unauthorized disclosure or breach of duty by the Grantee.    
C.   “Noncompetition Area” shall mean the following geographic areas to the
extent the Grantee’s duties and responsibilities for the Company take or took
place anywhere in or are or were directed at any part of: (i) any foreign
country in which the Company has provided, sold, or installed its services,
products, or systems or has definitive plans to provide, sell, or install its
services, products, or systems during the Grantee’s employment by the Company;
and (ii) any state or territory of the United States of America.     D.  
“Restricted Activities” means:

  1.   The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Grantee’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;     2.   The Grantee, whether on his or her own
behalf or on behalf of any other individual, partnership, firm, corporation, or
business organization, either directly or indirectly soliciting, inducing,
persuading, or enticing, or assisting another to solicit, induce, persuade, or
entice, any person or

8



--------------------------------------------------------------------------------



 



      entity who is then a customer, supplier, or vendor of the Company to cease
being a customer, supplier, or vendor of the Company or to divert all or any
part of such person’s or entity’s business from the Company; and

  3.   The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Grantee’s conduct was a potential customer, supplier, or vendor of the
Company within the previous 12 months, not to become a customer, supplier, or
vendor of the Company or to divert all or any part of such person’s or entity’s
business from the Company; and     4.   The Grantee’s association directly or
indirectly, as an employee, officer, director, agent, partner, stockholder,
owner, member, representative, financial contributor, or consultant, with any
Competitor.

      With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Grantee has or had Confidential Information (including without limitation
knowledge of or participation in a bid, proposal, or offer); and the Restricted
Activities in D.4 extend only to a (x) the performance by the Grantee, directly
or indirectly, of the same or similar activities the Grantee performed for the
Company prior to Retirement or such other activities that by their nature are
likely to lead to the disclosure of Confidential Information; and (y) that take
place anywhere in, or are directed at any part of, the Noncompetition Area. The
“Restricted Activities” do not extend to the Grantee’s investment in stock or
other securities of a Competitor listed on a national securities exchange or
actively traded in the over-the-counter market if he or she and the members of
his or her immediate family do not, directly or indirectly, hold more than a
total of 5% of all such shares of stock or other securities issued and
outstanding.     E.   “Restriction Period” shall mean the period of the
Grantee’s employment by the Company and continuing through the date that is
three years after the Grantee’s Retirement.     F.   “Retirement” shall mean the
Participant’s voluntary termination of employment or other service from the
Company after the Participant has attained age sixty-two and completed at least
ten years of continuous service with the Company as of the date of termination
or has attained age sixty-five and completed at least five years of continuous
service with the Company as of the date of termination and in either event with
the express intent not to engage in any of the Restricted Activities after
termination, provided that the Participant has provided the Committee at least
one year’s advance notice of such retirement.

9